Title: To George Washington from Lieutenant Colonel Aaron Burr, 10 March 1779
From: Burr, Aaron
To: Washington, George


Sir
Phillipsburgh [N.Y.] 10th March 1779
The Recovery of my Health encouraged me to accept the Command of these Posts during the Winter Season, which, if any is with me a Season of Health—The Undertaking has again convinced me that my Constitution is no longer equal to the Severities of active Service—the reduced State of the Regiment and Abundance of Officers in that Line, were additional Inducements with me to leave the Army—I did myself the Honour to write your Excellency of this Intention, the 25th Ulto by Mr Webb—but as Col. Malcom informs me no such Letter had been received I conclude it has been unfortunate or that Mr Webb has taken some other Rout.
Agreeable to that Intimation I resigned my Rank and Command in the Army the third Inst.—I had given previous Notice to Genl McDougall, and an Officer is sent to relieve me. some unavoidable Delay of the Qr Mr in discharging the public Debts I had contracted, and particular Business of the General, will probably detain me in this Quarter till the 20th Inst.
My Attachment to the Service and to your Excellencys Person are unabated, and will direct my Conduct in every Exigence: the Extremity of the Times may perhaps demand a further Proof that these are not mere Words of Course—Be assured Sir, I shall with Alacrity obey every Summons to defend or secure, what I have hitherto contributed my Mite to obtain, and shall with Pleasure improve every Opportunity to convince your Excellency of the Respect and Esteem with which I am Your very Hum. ⟨Servt⟩
A. Burr